USCA4 Appeal: 20-7737        Doc: 7-1        Filed: 04/27/2021   Pg: 1 of 1




                                                                         FILED: April 27, 2021


                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                        ___________________

                                             No. 20-7737
                                        (1:13-cr-00435-TDS-1)
                                        ___________________

        UNITED STATES OF AMERICA

                      Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                      Defendant - Appellant

                                        ___________________

                                          JUDGMENT
                                        ___________________

              In accordance with the decision of this court, the judgment of the district

        court is affirmed.

              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                                  /s/ PATRICIA S. CONNOR, CLERK




                Case 1:13-cr-00435-TDS Document 280 Filed 04/27/21 Page 1 of 1
